DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the acronym “RE” needs  to be defined.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. 
The applicants alleges Xu’s FIGS 8A, 8B, 9 and 10 does not teach “functional split of CRAN functions respectively assigned to CU and DU for the fronthaul interface” is in any way “dependent on a number of layers”.   The argument is not persuasive. 
First, MPEP provides that claim language is given broadest reasonable interpretation.  The examiner can look at the specification to interpret “a functional split … is dependent on …” .  
The specification teaches “FIG. 4 shows the functional interface split where a precoding function 401 is moved to the RU for transmission modes that use cell-specific reference signals ( TM2, TM3, and TM4). Reconfiguring the RU 105 to perform precoding makes the beamforming/precoding functions part of the RU 105 so that the interface is dependent on the number of layers, and not the number of antennas.” (¶0124 cited per USPGPUB, emphasis added.)
So it is reasonable to interpret that the claim language includes the scope of the functional interface split leads to the CPRI interface being dependent on the number of layers and not the number of antennas.   For example, the functional split in Fig. 4 is an improvement over those in Fig. 3. 
Second, Xu is teaching such functional split improvement claimed by the amendment. 

Xu points out the embodiments in Fig. 6 and 7 is dependent on N number of antenna ports, and ¶0061 teaches “The complexity of precoding, IFFT, and data traffic going through CPRI interface is proportional to the number of antenna ports N. When N is large, the system is cost prohibitive.”
For that reason, Xu discloses embodiments in Figs. 8A, 8B, 9 and 10 where K streams are mapped to M independent precoding output streams in DU, and the M precoding streams are further mapped to N antenna ports in RRH.  
The function split in FIGS 8a, 9 and 10 is an improvement to the embodiments in Fig. 6 and 7, very much similar to those claimed in this instant application.  

For the reasons above, the argument is not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Gang et al. US PGPUB  20150124688 A1, in view of  YANG; Roy et al. US PGPUB 20170237831 A1

Regarding claim 1. Xu teaches  A cloud radio access network (CRAN) system, comprising: 
a baseband unit (BBU) (¶0048, Fig. 4, 405) a radio unit (RU) remote from the BBU (¶0058, the DU 605 is located several kilometers away from the RRH 610, note the DU is Data Unit, not Distributed Unit) and 
comprising a plurality of antenna ports; (Fig. 4, 403, antenna array)  

wherein a functional split of CRAN functions respectively assigned to CU and DU for the fronthaul interface between the BBU and the RU (compare Fig. 6 and 8A, there are functional split of CRAN functions being differently assigned to CU or DU)  is dependent on a number of layers for all transmission modes (TM) (Fig. 8A, CPRI interface is dependent on output stream M, which is number of layer (K) plus control channels (CRS/PSS/…/CRS-PDSCH)) and independent of a number of antenna ports, (Fig. 8A CPRI interface does not depend on number of antenna port (N), as opposed to the embodiments in Fig. 6.) and 
wherein the number of layers is less than or equal to the number of antenna ports.  (In ¶0062, Xu teaches “K is less than or equal to M." and “where N is greater than M.”, therefore, K < M).  
Xu does not teach the BBU having a centralized unit (CU);
However, Yang teaches the BBU having a centralized unit (CU); (¶0004, The BBU, which is responsible for signal processing, can be put in a single, centralized location.) 
In order to increase the capacity of the communication network. (Ibid.) 
Xu and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Xu with the centralized unit as BBU In order to increase the capacity of the communication network.

Regarding claim 2. Xu teaches A cloud radio access network (CRAN) system, comprising: 

 the RU comprising a radio frequency interface (RF) implemented in the RU and a plurality of antenna ports; (Fig. 6, see ¶0058, The precoding block 630 performs frequency domain beamforming in the frequency domain to combat multipath fading for K streams by using N antenna ports) and 
a fronthaul interface between the RU and the BBU; (Fig. 6, CPRI interface) wherein 
wherein a functional split of CRAN functions respectively assigned to CU and DU for the fronthaul interface between the BBU and the RU (compare Fig. 6 and 8A, there are functional split of CRAN functions being differently assigned to CU or DU)  is dependent on a number of layers for all transmission modes (TM) (Fig. 8A, CPRI interface is dependent on output stream M, which is number of layer (K) plus control channels (CRS/PSS/…/CRS-PDSCH)) 
Xu does not teach 
the BBU having a centralized unit (CU);
wherein the layer-dependent fronthaul interface between BBU and RRU is configured with a common reference signal based mode using a Common Public Radio Interface (eCPRI) section type separation message to distinguish common reference signal based modes with user equipment (UE) specific reference signal based modes. 
	However, Yang teaches
the BBU having a centralized unit (CU); (¶0004, The BBU, which is responsible for signal processing, can be put in a single, centralized location.) 
wherein the layer-dependent fronthaul interface between BBU and RRU is configured with a common reference signal based mode using a Common Public Radio Interface (eCPRI) section type separation message ((¶0047 “a small amount of header information that describes the common 
	Xu and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Xu with the technique of sectioning sub-region in subframe in Yang in order to lower bandwidth usage by fronthaul interface. 

Regarding claim 5. Xu and Yang teaches The CRAN system of claim 2, and Yang teaches wherein the eCPRI message is configured to send a different precoder index or a beamforming weight every RE. (¶0037 the complex weight may be transmitted from BBU 101 to RRU 102 as header information.) 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468    

                                                                                                                           /Mehmood B. Khan/Primary Examiner, Art Unit 2468